


 

Exhibit 10(x)

 


1993 METRIX STOCK OPTION CONVERSION PLAN

 


PART 1.                PLAN ADMINISTRATION AND ELIGIBILITY

 

I.                              Purpose


 

The purpose of this 1993 Metrix Stock Option Conversion Plan (the “Plan”) is to
comply with the Agreement and Plan of Merger, dated as of May 20, 1993 (the
“Merger Agreement”), by and among Hewlett-Packard Company (the “Company”),
Weaver Acquisition Corporation, a wholly owned subsidiary of the Company
(“Newco”), Metrix Network Systems, Inc. (“Metrix”), Matthew L. Russell and
Neeraj Sangal, pursuant to which Newco was merged with and into Metrix, with the
result that Metrix was the survivor of the merger and thereby became a
wholly-owned subsidiary of the Company.  Pursuant to the Merger Agreement, the
Company agreed to convert all stock options outstanding as of May 27, 1993, (the
“Effective Date”) which were granted under Metrix’s 1992 Stock Plan (the “Metrix
Plan”) into options to purchase Common Stock of the Company (“Conversion
Options”).

 

II.                            Administration

 

                A Stock Option Committee (the “Committee”), consisting of three
or more disinterested directors of the Company who are not participants in the
Plan, shall supervise and administer the Plan.  All questions of interpretation
of the Plan shall be determined by the Committee and such determination shall be
final and binding upon all persons having an interest in the Plan.  Any or all
powers and discretion vested in the Committee under this Plan may be exercised
by any subcommittee so authorized by the committee.

 

                Delegation of Authority for the Day-to-Day Administration of the
Plan.  Except to the extent prohibited by applicable law or applicable rules of
a stock exchange, the Board or any of its committees as shall be administering
the Plan may delegate to one or more individuals the day-to-day administration
of the Plan and any of the functions assigned to it in this Plan. The delegation
may be revoked at any time.

 

III.                           Participation in the Plan

 

Eligible participants in the Plan include only those persons who were Metrix
employees on the Effective Date and who, on such date held valid and outstanding
options to purchase shares of Metrix Common Stock under Metrix’s 1992 Stock Plan
(the “Optionees”).

 

 

1

--------------------------------------------------------------------------------


 

IV.                           Stock Subject to the Plan

 

                The maximum number of shares which may be optioned under the
Plan shall be Eight Thousand Seven Hundred Seventy-Two (8,772) shares of the
Company’s $1 par value Common Stock.

 

                If any outstanding option under the Plan for any reason expires
or is terminated without having been exercised in full, the shares allocable to
the unexercised portion of such option shall again become available for grant
pursuant to the Plan.

 


PART 2.                OPTIONS

V.                            Incentive Stock Options


 

                Any Conversion Option granted under the Plan may be designated
by the Committee as a non-statutory option or as an incentive stock option
(“ISO”) entitled to special tax treatment under Section 422 of the Internal
Revenue Code of 1986, as amended to date and as may be amended from time to time
(the “Code”).

 

VI.                           Terms, Conditions and Form of Options


 

                Each option converted under the Plan shall be evidenced by a
written agreement in the form approved by the Committee (“Conversion
Agreement”).  The Conversion Agreement shall comply with and be subject to the
following terms and conditions:

 

A.            Options Non-Transferable.  The Conversion Options issued under the
Plan are nontransferable except by will or by the laws of descent and
distribution, and may be exercised only by the Optionee during his lifetime, as
set forth in the applicable Conversion Agreement issued pursuant to the Plan. 
The Plan authorizes an Optionee to designate a person to exercise a Conversion
Option after the death of the Optionee.

B.            Period of Option.  Each Conversion Option issued under the Plan
became immediately exercisable in full as of the Effective Date and may be
exercised at any time prior to its expiration.  No Conversion Option may be
exercised to any extent by anyone after the date of expiration of the Conversion
Option.

C.            Exercise of Options.  Conversion Options may be exercised by
written notice to the Secretary of the Company, accompanied by payment in full
of the option price of the shares purchased as well as any estimated U.S.
Federal, state or local income or employment taxes which the Company is or will
be required to withhold with respect to shares acquired by the Optionee upon
exercise of an Option.  Amounts received in payment of option prices are
retained by the Company.

The provisions regarding payment of the option price are the same in the
Conversion Agreement as were specified in the Optionee’s applicable Metrix stock
option agreement:  the option price must be paid in cash or by check or, at the
discretion

 

 

2

--------------------------------------------------------------------------------


 

of the Committee (a) by delivery of the Optionee’s personal recourse notes
bearing interest payable not less than annually at no less than one hundred
percent (100%) of the lowest applicable federal rate, as defined in Section
1274(d) of the Code, or (b) any combination of cash, check or note.

D.            Termination of Options.  A Conversion Option expires on the same
date that the Optionee’s Metrix stock option would have expired if it had not
been converted.  In most cases, Conversion Options will expire on the tenth
(10th) anniversary of the Option Date.  The Optionee should refer to the
Conversion Agreement which controls his Conversion Option for confirmation of
the expiration date.  The Option may be terminated prior to its expiration date
in the event of the Optionee’s death, retirement, disability, resignation or
termination of employment with the Company or a subsidiary.

E.             Exercise by Representative Following Death of Employee.  If an
Optionee dies while in the employ of the Company or a subsidiary, his Conversion
Option may be exercised by the Optionee’s estate or legally designated
beneficiary, to the same extent that the Optionee was entitled to exercise it on
the date of his death, for one (1) year after the Optionee’s death.  After this
period, the Conversion Option will terminate.  However, the Conversion Option
may not be exercised with respect to any shares which were not vested shares on
the date of the Optionee’s death; furthermore, the Conversion Option may not be
exercised to any extent by anyone after its expiration date.

F.             Buyout Provisions. At any time, the Committee may, but shall not
be required to, authorize the Company to offer to buy out for a payment in cash
or shares a Conversion Option previously granted based on such terms and
conditions as the Committee shall establish and communicate to the Optionee in
connection with such offer.

VII.                         Modification, Extension and Renewal of Options

 


                THE COMMITTEE SHALL HAVE THE POWER TO MODIFY, EXTEND OR RENEW
OUTSTANDING OPTIONS, PROVIDED THAT ANY SUCH ACTION MAY NOT HAVE THE EFFECT OF
ALTERING OR IMPAIRING ANY RIGHTS OR OBLIGATIONS OF ANY OPTION PREVIOUSLY GRANTED
WITHOUT THE CONSENT OF THE OPTIONEES.

VIII.                        Option Price

 


                THE EXERCISE PRICE PER SHARE (“OPTION PRICE”) OF THE COMPANY’S
COMMON STOCK UNDER A CONVERSION OPTION WAS CALCULATED BY DIVIDING $84.875 BY A
FRACTION, THE NUMERATOR OF WHICH IS $8,300,000 AND THE DENOMINATOR OF WHICH IS
THE 5,000,000 SHARES OF METRIX COMMON STOCK IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE OF THE MERGER, MULTIPLIED BY THE EXERCISE PRICE OF THE METRIX OPTION
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE MERGER.

 

 

3

--------------------------------------------------------------------------------


 


PART 3.                GENERAL PROVISIONS

 

IX.                           Assignments

 

The rights and benefits under this Plan may not be assigned except for the
designation of a beneficiary as provided in Section VI.


 


X.                            TIME FOR GRANTING OPTIONS


                OPTIONS ISSUED UNDER THE PLAN ARE CONVERSIONS OF PREEXISTING
METRIX STOCK OPTIONS; CONSEQUENTLY, THEY DO NOT CONSTITUTE NEWLY GRANTED
OPTIONS.  THE GRANT DATE (“OPTION DATE”) OF A CONVERSION OPTION IS THEREFORE THE
SAME AS THE GRANT DATE OF THE METRIX STOCK OPTION WHICH WAS CONVERTED.

XI.                           Limitation of Rights.

A.            No Right to an Option.  Nothing in the Plan shall be construed to
give any personnel of Metrix any right to be granted additional options after
the Effective Date of the Merger.

B.            No Employment Right.  Neither the Plan, nor the conversion of a
Metrix Option pursuant to the Plan, shall constitute or be evidence of any
agreement or understanding, express or implied, that Metrix or the Company will
employ an Optionee for any period of time or in any position, or at any
particular rate of compensation.

C.            No Shareholders’ Rights for Options.  An Optionee shall have no
rights as a shareholder with respect to the shares covered by his options until
the date of the issuance to him of a stock certificate therefore, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such certificate is issued.

XII.                         Changes in Present Stock


 


                IN THE EVENT OF ANY MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION, STOCK DIVIDEND, STOCK SPLIT, OR OTHER CHANGE IN THE CORPORATE
STRUCTURE OR CAPITALIZATION AFFECTING THE COMPANY’S PRESENT COMMON STOCK,
APPROPRIATE ADJUSTMENT SHALL BE MADE BY THE BOARD OF DIRECTORS IN THE NUMBER
(INCLUDING THE AGGREGATE NUMBERS SPECIFIED IN SECTION IV) AND KIND OF SHARES
WHICH ARE OR MAY BECOME SUBJECT TO OPTIONS CONVERTED HEREUNDER, AND IN THE
OPTION PRICE OF SHARES WHICH ARE SUBJECT TO OPTION CONVERTED HEREUNDER.

 

 

4

--------------------------------------------------------------------------------


 

XIII.                        Change in Control


 


ALL PREVIOUSLY UNVESTED CONVERSION OPTIONS OUTSTANDING AT THE TIME OF A CHANGE
IN CONTROL OF THE COMPANY SHALL BECOME VESTED IN FULL OR RELEASED FROM
RESTRICTIONS, AS APPROPRIATE, UPON SUCH CHANGE IN CONTROL.  “CHANGE IN CONTROL”
FOR PURPOSES OF THIS SECTION SHALL MEAN THE ACQUISITION BY AN INVESTOR OR GROUP
OF INVESTORS OF SHARES SUFFICIENT TO ELECT A MAJORITY OF DIRECTORS OF THE
COMPANY UNDER CALIFORNIA LAW.

XIV.                        Effective Date of the Plan


 


THE EFFECTIVE DATE OF THE PLAN IS MAY 27, 1993.

XV.                         Amendment of the Plan


 


THE COMMITTEE MAY SUSPEND OR DISCONTINUE THE PLAN OR REVISE OR AMEND IT IN ANY
RESPECT WHATSOEVER; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY SEEK SHAREHOLDER
APPROVAL OF AN AMENDMENT IF DETERMINED TO BE REQUIRED BY OR ADVISABLE UNDER
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR THE INTERNAL REVENUE
SERVICE, THE RULES OF ANY STOCK EXCHANGE ON WHICH THE COMPANY’S STOCK IS LISTED
OR OTHER APPLICABLE LAW OR REGULATIONS.

XVI.                        Notice


 


ANY WRITTEN NOTICE TO THE COMPANY REQUIRED BY ANY OF THE PROVISIONS OF THIS PLAN
SHALL BE ADDRESSED TO THE SECRETARY OF THE COMPANY AND SHALL BECOME EFFECTIVE
WHEN IT IS RECEIVED.

XVII                       Company Benefit Plans


 


NOTHING CONTAINED IN THIS PLAN SHALL PREVENT THE EMPLOYEE PRIOR TO DEATH, OR THE
EMPLOYEE’S DEPENDENTS OR BENEFICIARIES AFTER THE EMPLOYEE’S DEATH, FROM
RECEIVING, IN ADDITION TO ANY AWARDS PROVIDED FOR UNDER THIS PLAN AND ANY
SALARY, ANY PAYMENTS UNDER A COMPANY RETIREMENT PLAN OR WHICH MAY BE OTHERWISE
PAYABLE OR DISTRIBUTABLE TO SUCH EMPLOYEE, OR TO THE EMPLOYEE’S DEPENDENTS OR
BENEFICIARIES UNDER ANY OTHER PLAN OR POLICY OF THE COMPANY OR OTHERWISE.

XVIII.                     Governing Law


 


THIS PLAN AND ALL DETERMINATIONS MADE AND ACTIONS TAKEN PURSUANT HERETO SHALL BE
GOVERNED BY THE LAW OF THE STATE OF CALIFORNIA AND CONSTRUED ACCORDINGLY.

 

 

5

--------------------------------------------------------------------------------


 

9/12/02                                  Part 2, Section VI(F) added and plan
restated by HR & Compensation Committee

11/21/02                            Part 1, Section II added new paragraph and
plan restated by HR & Compensation Committee

 

 

6

--------------------------------------------------------------------------------

